          Case: 19-72853, 11/14/2019, ID: 11499034, DktEntry: 8, Page 1 of 2




                     UNITED STATES COURT OF APPEALS                       FILED
                               FOR THE NINTH CIRCUIT                       NOV 14 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
In re: HIGH COUNTRY PAVING, INC.                   No. 19-72853
______________________________
                                                   D.C. No. 9:18-cv-00163-DWM
HIGH COUNTRY PAVING, INC.,                         District of Montana,
                                                   Missoula
                 Petitioner,
                                                   ORDER
  v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA,
MISSOULA,

                 Respondent,

UNITED FIRE & CASUALTY
COMPANY,

                 Real Party in Interest.

Before: BYBEE and OWENS, Circuit Judges.

       Petitioner’s emergency motion to stay the district court’s November 4, 2019

order (Docket Entry No. 3) is granted. See Hilton v. Braunskill, 481 U.S. 770, 776

(1987).

       This petition for a writ of mandamus raises issues that warrant an answer.

See Fed. R. App. P. 21(b). Accordingly, within 14 days after the date of this order,

the real party in interest shall file an answer.

       The district court, within 14 days after the date of this order, may address the
         Case: 19-72853, 11/14/2019, ID: 11499034, DktEntry: 8, Page 2 of 2




petition if it so desires. The district court may elect to file an answer with this

court or to issue an order and serve a copy on this court. Petitioner may file a reply

within 5 days after service of the answer(s). The petition, answer(s), and any reply

shall be referred to the next available merits panel.

      The Clerk shall serve this order on the district court and District Judge

Donald W. Molloy.




                                           2                                     19-72853
